Exhibit 10.3

NIELSEN HOLDINGS N.V.

DIRECTORS DEFERRED COMPENSATION PLAN

ARTICLE I

Purpose

SECTION 1.01. Purpose. The purpose of this Plan is to provide Directors with the
ability to defer the receipt of Compensation.

SECTION 1.02. Unfunded Plan. The Company intends that the Plan be an unfunded
and unsecured non-qualified deferred compensation plan maintained for the
purpose of providing deferred compensation for Directors.

ARTICLE II

Definitions

The following terms when used in this Plan have the designated meanings unless a
different meaning is clearly required by the context.

SECTION 2.01. “Account” means the records maintained on the books of the Company
to reflect deferrals of Compensation by a Director pursuant to Section 3.03.

SECTION 2.02. “Administrator” means the Company’s Executive Compensation Group
or such other person or committee designated by the Committee as responsible for
the day-to-day administration of the Plan.

SECTION 2.03. “Beneficiary” means the person or persons designated pursuant to
Article 5 to receive a benefit pursuant to Section 4.03 in the event of a
Director’s death before his benefit under this Plan has been paid.

SECTION 2.04. “Board” means the Board of Directors of the Company.

SECTION 2.05. “Code” means the Internal Revenue Code of 1986, as amended.

SECTION 2.06. “Committee” means the Compensation Committee of the Board of the
Company or a subcommittee thereof; provided that any determination involving a
Director who is a member of the Committee shall be made by the Board.

SECTION 2.07. “Company” means Nielsen Holdings N.V. and any successor thereto.

SECTION 2.08. “Compensation” means, for any Plan Year, any cash-based retainer
or any other cash-based fee to be earned by a Director in respect of services to
be performed for the Board or any committee thereof for such Plan Year.

 

Page 1 of 10



--------------------------------------------------------------------------------

SECTION 2.09. “Director” means any member (or designated member) of the Board
who is not an employee of the Company or any of its subsidiaries.

SECTION 2.10. “Fund” means any investment fund selected by the Administrator to
be offered as a notional investment for amounts deferred under the Plan.

SECTION 2.11. “Payment Period” means the date or dates designated pursuant to
Section 3.04 for payment of some portion or all of a Director’s Account. The
designated Payment Period may be a specific calendar date (or dates) or may
correspond to the date of a Director’s Termination of Service or to other
events, in each case, as permitted by the Administrator from time to time, in
accordance with Section 409A of the Code.

SECTION 2.12. “Plan” means this “Nielsen Holdings N.V. Directors Deferred
Compensation Plan” as set forth herein and as amended from time to time.

SECTION 2.13. “Plan Year” means the calendar year.

SECTION 2.14. “Share(s)” means a common share(s) of the Company, par value EUR
0.07 per share.

SECTION 2.15. “Termination of Service” means cessation for any reason of a
Director’s service as a member of the Board to the extent such cessation
constitutes a separation from service with the Company and its affiliates within
the meaning of Section 409A(a)(2)(A)(i) of the Code and Treas. Reg. §
1.409A-1(h) thereunder.

SECTION 2.16. “Valuation Date” means the date that the Administrator makes a
valuation of an Account. Unless otherwise provided by the Administrator, each
deemed investment alternative within each Account shall be valued as of each day
on which a value for such deemed investment alternative reasonably is available
to the Administrator.

ARTICLE III

Eligibility and Deferrals

SECTION 3.01. Eligibility. Each Director who receives a retainer or other cash
fees in respect of his or her Board service shall be eligible to participate in
the Plan.

SECTION 3.02. Accounts. The Administrator shall establish an Account for each
Director who elects to defer Compensation pursuant to Section 3.03. Amounts
deferred pursuant to Section 3.03, and the value thereof determined pursuant to
Section 3.05, shall be credited to such Account.

SECTION 3.03. Deferral of Compensation. A Director may elect to reduce the
Compensation otherwise payable to him during or in respect of a Plan Year and to
have such amount credited to his Account. A deferral election pursuant to this
Section 3.03 shall be made in writing at such time and in such manner as the
Administrator shall prescribe but must in any event be made before the
applicable deadline for making such a deferral election pursuant to Section 409A
of the Code. Generally, a deferral election with respect to Compensation must be
made prior to the first day of the Plan Year in which the services related to
such Compensation

 

2



--------------------------------------------------------------------------------

will be rendered. The Administrator will designate an election period prior to
the beginning of each Plan Year during which Directors will be given an
opportunity to make new deferral elections with respect to the upcoming Plan
Year. A deferral election, once executed and filed with the Administrator,
cannot be revoked after the date specified by the Administrator. In the case of
the first Plan Year during which this Plan was adopted or in the case of a
Director who is first engaged by the Company during a Plan Year, the
Administrator may permit such newly eligible Directors to elect within 30 days
after becoming eligible to participate in the Plan to defer any unearned portion
of his Compensation in respect of such Plan Year related to services to be
performed after the date of such election, to the extent permitted under Treas.
Reg. § 1.409A-2(a)(7).

SECTION 3.04. Payment Period. (a) Designation. Each deferral election given
pursuant to Section 3.03 shall include designation of the Payment Period for the
value of the amount deferred, subject to the limitation set forth in
Section 3.04(c).

(b) Adjustments to Deferral Elections. To the extent permitted by Section 409A
of the Code, the Administrator may permit a Director to irrevocably elect to
make additional deferral elections with respect to amounts previously deferred
under the Plan to further delay the relevant Payment Period; provided that the
following conditions are met:

(i) the redeferral election may not take effect until at least twelve
(12) months after the date on which such redeferral election is made;

(ii) the first payment with respect to which such redeferral election is made
must be deferred for a period of not less than five (5) years from the date such
payment would otherwise have been made based on the prior deferral election; and

(iii) the election must be made at least twelve (12) months prior to the date of
the first scheduled payment pursuant to the prior applicable deferral election.

(c) Limitation. A Director may select an initial Payment Period that begins no
sooner than the first anniversary of the date of such election.

(d) Methods of Payments. A Director may elect, at the time a Payment Period is
selected, to receive the amount which will become payable as of such Payment
Period in a number of installments as determined by the Administrator. Except as
may be elected pursuant to this Section 3.04(d), all amounts becoming payable
under this Plan shall be paid in a single payment.

(e) Irrevocability. Except as provided in Section 3.04(b) or as set forth in
Article IV (including with respect to accelerated payment upon a Termination of
Service), a designation of a Payment Period and an election of installment
payments shall be irrevocable.

SECTION 3.05. Value of Directors’ Accounts.

(a) General. Compensation deferrals shall be allocated to each Director’s
Account as soon as practicable following the date such Compensation is withheld
from the Director’s Compensation and shall be deemed invested pursuant to this
Section 3.05, as soon as practicable thereafter.

 

3



--------------------------------------------------------------------------------

(b) Crediting of Income, Gains and Losses. As of each Valuation Date, income,
gain and loss equivalents (determined as if the Account is invested in the
manner set forth below) attributable to the period since the preceding Valuation
Date shall be credited to and/or deducted from the Account.

(c) Investment of Account Balance; Notional Investment in Shares. The
Administrator shall establish Funds from time to time, and each participating
Director may select from such various Funds made available hereunder the Funds
in which all or part of his Account shall be deemed to be invested, subject to
such terms and conditions as the Administrator may establish from time to time.
If multiple Funds are made available by the Administrator, the Director shall
make an investment designation on a form provided by the Administrator. The
Director may amend his investment designation by giving written direction to the
Administrator in accordance with procedures established by the Administrator. A
timely change to a Director’s investment designation shall become effective on
the date determined under the applicable procedures established by the
Administrator. Any changes to the Funds to be made available to the Director,
and any limitation on the maximum or minimum percentages of the Director’s
Account that may be invested in any particular medium, shall be communicated
from time to time to the Director by the Administrator. Notwithstanding the
foregoing, any Accounts that are notionally invested in Shares (i) may not
subsequently be re-invested in an alternative Fund and (ii) shall be credited
with dividend equivalents as and when dividends are paid on the Company’s actual
Shares, with such dividend equivalents deemed to be invested in additional
Shares credited to the applicable Account as of the corresponding dividend
payment dates (provided that no dividend equivalents shall be credited with
respect to any fractional Shares within an Account). Any Accounts that are
notionally invested in a Fund other than a notional investment in Shares may
subsequently be re-invested in a Share-based Fund, unless otherwise determined
by the Administrator. The Shares allocated to a Share-based Fund shall include
any fractional Shares that may be credited to the Director’s Account from time
to time, with any payments in respect of such fractional Shares determined in
accordance with Section 4.07.

(d) Default Provision. Except as provided below, the Director’s Account shall be
deemed to be invested in accordance with his investment designations, provided
such designations conform to the provisions of this Section. Notwithstanding the
above, the Committee, in its sole discretion, may disregard the Director’s
election and determine that all Compensation deferrals shall be deemed to be
invested in Shares or in another Fund determined by the Committee. In the event
that any Fund under which any portion of the Director’s Account is deemed to be
invested ceases to exist, such portion of the Account thereafter shall be deemed
held in the Fund selected by the Director or, in the absence of any instructions
from the Director, by the Administrator, subject to subsequent deemed investment
elections.

(e) Statements. The Company shall provide an annual statement to the Director
showing such information as is appropriate, including the aggregate amount
credited to the Account, as of a reasonably current date.

(f) Securities Law Issues; Trading Policies. A Director’s ability to direct
investments into or out of a Fund that is notionally invested in Shares shall be
subject to such terms, conditions and procedures as the Administrator may
prescribe from time to time to assure compliance with Rule 16b-3 promulgated
under Section 16(b) of the Securities Exchange Act of 1934, as amended
(“Rule 16b-3”), and other applicable requirements. Such procedures also may
limit or restrict a Director’s ability to make (or modify previously made)
deferral and distribution

 

4



--------------------------------------------------------------------------------

elections under the Plan. Any election by a Director to notionally invest in
Shares under the Plan, and any elections to transfer amounts from or to a
notional Share investment, shall be subject to all applicable securities law
requirements, including but not limited to the those reflected in the prior
sentence and Rule 16b-3, as well as all applicable stock trading policies and
procedures of the Company. To the extent any election violates any securities
law requirement, applicable trading policies and procedures of the Company, or
any terms or conditions established from time to time by the Administrator
relating to such elections (whether or not reflected in the Plan), the election
shall be void.

ARTICLE IV

Payment of Benefits

SECTION 4.01. Nonforfeitability. A Director’s right to a deferred amount of
Compensation and his right to the income and gains credited thereon, shall be
fully vested and nonforfeitable at all times.

SECTION 4.02. Income. Any payment made pursuant to this Article IV shall include
the income, gains and losses calculated in the manner described in Section 3.05
through the date of payment (or, if not administratively practicable, as of the
most recent Valuation Date preceding the date of payment).

SECTION 4.03. Time of Payment. The amount credited to the Account of each
Director (which shall include income, gains and losses credited thereon) shall
become payable to the Director (or the Director’s Beneficiary if applicable)
during the Payment Period designated pursuant to Section 3.04. If the Director
has elected installment payments, such payments shall begin as soon as
practicable, and in any event within sixty days, following the commencement of
the Payment Period. In any other case, payment shall be made as a single sum as
soon as practicable, and in any event within sixty days, following the
designated Payment Period.

SECTION 4.04. Withdrawal for Emergency Need. (a) Authorization. The Committee
may permit a Director who demonstrates an unforseeable emergency need to
withdraw from the Plan an amount no greater than the amount determined by the
Committee to be reasonably necessary to satisfy such unforseeable emergency
need, to the extent permitted under Section 409A(a)(2)(B)(ii) of the Code.

(b) Emergency Need. For purposes of this Section 4.04, an “unforeseeable
emergency” shall be as defined under Section 409A(a)(2)(B)(ii) of the Code. A
need will not be considered due to an unforseeable emergency to the extent that
it is relieved by reimbursement or compensation by insurance or otherwise, or by
liquidation of the Director’s assets insofar as such liquidation would not cause
severe financial hardship, or by cessation of deferrals under the Plan.

SECTION 4.05. Source of Payment. The Compensation deferred pursuant to this Plan
(and the income, gains and losses credited thereon) shall be a general unsecured
obligation of the Company. The claim of a Director or Beneficiary to a benefit
shall at all times be merely the claim of an unsecured general creditor of the
Company. No trust, security, escrow, or similar account need be established for
the purpose of paying benefits hereunder. The Company shall not be required to
purchase, hold or dispose of any investments pursuant to this

 

5



--------------------------------------------------------------------------------

Plan; however, if in order to cover its obligations hereunder the Company elects
to purchase or hold any investments the same shall continue for all purposes to
be a part of the general assets and property of the Company, subject to the
claims of its unsecured general creditors and no person other than the Company
shall by virtue of the provisions of this Plan have any interest in such assets
other than an interest as an unsecured general creditor.

SECTION 4.06. Right of Offset. Any amount payable pursuant to this Plan (other
than amounts payable from any Share-based Fund) shall be reduced at the
discretion of the Administrator to take account of any amount due, and not paid,
by the Director to the Company at the time payment is to be made hereunder,
subject to Treas. Reg. § 1.409A-3(j)(4)(xiii).

SECTION 4.07. Payment in Cash or Shares. The form of payment for amounts due
under the Plan at the times designated pursuant to the relevant Payment Period
or this Article IV shall be (i) Shares, for payments in respect of any Account
that is notionally invested in Shares, and (ii) cash, for payments in respect of
any Account that is notionally invested in a Fund that represents a notional
investment other than Shares. Any Shares distributed to Directors in accordance
with this Section shall be issued under the Company’s 2010 Stock Incentive Plan
as a form of “Other Stock-Based Award” thereunder. To the extent that a
scheduled payment under a Director’s Share-based Fund would include any
fractional Shares, unless otherwise determined by the Committee, such payment
shall be rounded to the nearest whole Share.

ARTICLE V

Beneficiaries

SECTION 5.01. Beneficiary Designation. (a) Designation. A Director may from time
to time designate, in the manner specified by the Administrator, a Beneficiary
to receive payment pursuant to Section 4.03 in the event of his death.

(b) Absence of Beneficiary. In the event that there is no properly designated
Beneficiary living at the time of a Director’s death, his benefit hereunder
shall be paid to his estate.

SECTION 5.02. Payment to Incompetent. If any person entitled to benefits under
this Plan shall be a minor or shall be physically or mentally incompetent in the
judgment of the Administrator, such benefits may be paid in any one or more of
the following ways, as the Administrator in his sole discretion shall determine:

(a) to the legal representatives of such minor or incompetent person;

(b) directly to such minor or incompetent person; or

(c) to a parent or guardian of such minor or incompetent person, to the person
with whom such minor or incompetent person resides, or to a custodian for such
minor under the Uniform Gifts to Minors Act (or similar statute) of any
jurisdiction.

 

6



--------------------------------------------------------------------------------

Payment to any person in accordance with the foregoing provisions of this
Section 5.02 shall to that extent discharge the Company, which shall not be
required to see to the proper application of any such payment.

SECTION 5.03. Doubt as to Right To Payment. If reasonable doubt exists as to the
right of any person to any benefits under this Plan or the amount or time of
payment of such benefits (including, without limitation, any case of doubt as to
identity, or any case in which any notice has been received from any other
person claiming any interest in amounts payable hereunder, or any case in which
a claim from other persons may exist by reason of community property or similar
laws), the Administrator may, in its discretion, direct that payment of such
benefits be deferred in a manner consistent with Section 409A of the Code until
such right or amount or time is determined, or pay such benefits into a court of
competent jurisdiction in accordance with appropriate rules of law, or direct
that payment be made only upon receipt of a bond or similar indemnification (in
such amount and in such form as is satisfactory to the Administrator).

SECTION 5.04. Spendthrift Clause. No benefit, distribution or payment under the
Plan may be anticipated, assigned (either at law or in equity), alienated or
subject to attachment, garnishment, levy, execution or other legal or equitable
process whether pursuant to a “qualified domestic relations order” as defined in
Section 414(p) of the Code or otherwise.

ARTICLE VI

Administration and Reservation of Rights

SECTION 6.01. Powers of the Committee. The Committee shall have the power and
discretion to

(a) determine all questions arising in the interpretation and application of the
Plan;

(b) determine the person or persons to whom benefits under the Plan shall be
paid;

(c) decide any dispute arising hereunder;

(d) correct defects, supply omissions and reconcile inconsistencies to the
extent necessary to effectuate the Plan; and

(e) have all such other powers as may be necessary to discharge its duties
hereunder.

SECTION 6.02. Powers of the Administrator. The Administrator shall have the
power and discretion to

(a) promulgate and enforce such rules, regulations and procedures as shall be
proper for the efficient administration of the Plan, including, without
limitation, the establishment of any Funds and rules governing the timing and
method of deferral elections under the Plan;

 

7



--------------------------------------------------------------------------------

(b) determine all questions arising in the administration of the Plan;

(c) compute the amount of benefits and other payments which shall be payable to
any Director in accordance with the provisions of the Plan;

(d) make recommendations to the Committee with respect to proposed amendments to
the Plan;

(e) advise the Committee regarding the known future need for funds to be
available for distribution;

(f) file all reports with government agencies, Directors and other parties as
may be required by law, whether such reports are initially the obligation of the
Company or the Plan; and

(g) have all such other powers as may be necessary to discharge its duties
hereunder.

SECTION 6.03. Claims Procedure. If the Committee denies any Director’s or
Beneficiary’s claim for benefits under the Plan:

(a) the Committee shall notify such Director or Beneficiary of such denial by
written notice which shall set forth the specific reasons for such denial; and

(b) the Director or Beneficiary shall be afforded a reasonable opportunity for a
full and fair review by the Committee of the decision to deny his claim for Plan
benefits.

SECTION 6.04. Consent. By electing to participate in the Plan each Director
shall be deemed conclusively to have accepted and consented to all terms of the
Plan and all actions or decisions made by the Administrator, the Committee or
the Board with regard to the Plan. Such terms and consent shall also apply to,
and be binding upon, the Beneficiaries, distributees and personal
representatives and other successors in interest of each Director.

SECTION 6.05. Agents and Expenses. The Administrator or the Committee may employ
agents and provide for such clerical, legal, actuarial, accounting, medical,
advisory or other services as it deems necessary to perform its duties under
this Plan. The cost of such services and all other expenses incurred by the
Administrator or the Committee in connection with the administration of the Plan
(other than any fees charged within a particular non-Share-based Fund, which
fees shall be charged against the Director’s corresponding Account that is
notionally invested in such non-Share-based Fund) shall be paid by the Company.

SECTION 6.06. Allocation of Duties. The duties, powers and responsibilities
reserved to the Committee may be allocated among its members so long as such
allocation is pursuant to written procedures adopted by the Committee, in which
case no Committee member shall have any liability, with respect to any duties,
powers or responsibilities not allocated to him, for the acts or omissions of
any other Committee member.

SECTION 6.07. Delegation of Duties. The Administrator and the Committee may
delegate any of their respective duties to employees of the Company or its
subsidiaries.

 

8



--------------------------------------------------------------------------------

SECTION 6.08. Actions Conclusive. Any action on matters within the discretion of
the Administrator or the Committee shall be final, binding and conclusive.

SECTION 6.09. Liability and Indemnification. The Administrator and the Committee
shall perform all duties required of them under this Plan in a prudent manner.
The Administrator and the Committee shall not be responsible in any way for any
action or omission of the Company, its subsidiaries or their employees in the
performance of their duties and obligations as set forth in this Plan. The
Administrator and the Committee also shall not be responsible for any act or
omission of any of their respective agents provided that such agents were
prudently chosen by the Administrator or the Committee and that the
Administrator or the Committee relied in good faith upon the action of such
agents.

SECTION 6.10. Right to Amend or Terminate. The Board may at any time amend the
Plan in any respect, retroactively or otherwise, or terminate the Plan in whole
or in part for any reason, to the extent permitted under Treas. Reg. §
1.409A-3(j)(4)(ix). However, no such amendment or termination shall reduce the
amount standing credited to any Director’s Account as of the date of such
amendment or termination. In the event of the termination of the Plan, the
Board, in its sole discretion, may choose to pay out Directors’ Accounts prior
to the designated Payment Periods (a “Termination Distribution”), to the extent
permitted under Treas. Reg. § 1.409A-3(j)(4)(ix). Otherwise, following a
termination of the Plan, income, gains and losses shall continue to be credited
to each Account in accordance with the provisions of this Plan until the time
such Accounts are paid out.

SECTION 6.11. Usage. Whenever applicable, the masculine gender, when used in the
Plan, includes the feminine gender, and the singular includes the plural.

SECTION 6.12. Governing Law and Construction. The Plan is intended to constitute
an unfunded and unsecured, nonqualified deferred compensation arrangement.
Except to the extent preempted by Federal law, all rights under the Plan shall
be governed by and construed in accordance with the laws of the State of New
York without regard to principles of conflicts of law. No action shall be
brought by or on behalf of any Director or Beneficiary for or with respect to
benefits due under this Plan unless the person bringing such action has timely
exhausted the Plan’s claim review procedure.

SECTION 6.13. Compliance with Section 409A of the Code. This Plan is intended to
comply with Section 409A of the Code and will be interpreted in a manner
intended to comply with Section 409A of the Code. In furtherance thereof, no
payments may be accelerated under the Plan other than to the extent permitted
under Section 409A of the Code. To the extent that any provision of the Plan
violates Section 409A of the Code such that amounts would be taxable to a
Director prior to payment or would otherwise subject a Director to a penalty tax
under Section 409A, such provision shall be automatically reformed or stricken
to preserve the intent hereof. Notwithstanding anything herein to the contrary,
(i) if at the time of a Director’s Termination of Service the Director is a
“specified employee” as defined in Section 409A of the Code (and any related
regulations or other pronouncements thereunder) and the deferral of the
commencement of any payments or benefits otherwise payable hereunder as a result
of such Termination of Service is necessary in order to prevent any accelerated
or additional tax under Section 409A of the Code, then the Company shall defer
the commencement of the payment of any such payments or benefits hereunder until
the date that is six months following the Director’s Termination of Service (or
the earliest date as is permitted under Section

 

9



--------------------------------------------------------------------------------

409A of the Code) and (ii) if any other payments due to a Director hereunder
could cause the application of an accelerated or additional tax under
Section 409A of the Code, such payments or other benefits shall be deferred if
deferral will make such payment compliant under Section 409A of the Code, or
otherwise such payment shall be restructured, to the extent possible, in a
manner, determined by the Committee, that does not cause such an accelerated or
additional tax. The Committee and the Administrator shall implement the
provisions of this Section 6.13 in good faith; provided that neither the
Company, the Committee, the Administrator nor any of the Company’s or its
subsidiaries’ employees or representatives shall have any liability to Directors
with respect to this Section 6.13.

 

10